Title: From John Adams to James McHenry, 13 July 1799
From: Adams, John
To: McHenry, James



Sir
Quincy July 13th 1799

I have received your letter of the 8th of this month, & have read the letter from Major General Hamilton & the proceedings of the court martial in the case of Joseph Perkins. All circumstances considered I think this instance the least capable of a pardon of any, which has been laid before me. I have thought, it my duty to sign the warrant for his execution, & return it inclosed with all the other papers. My own opinion is, that a commission is not the exclusive evidence of appointments to office. But as chicanery may start popular objections, if the heads of department have any serious doubt in the case of Richard Hunt you may submit this to them also.
I have the honor to be Sir your most obedient servant
